Citation Nr: 1821483	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from May 1996 to May 1998.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board remanded these issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

The Board notes that a remand is necessary due to the submission of additional evidence which requires the issuance of a Supplemental Statement of the Case (SSOC).  Notably, the additional evidence includes voluminous VA treatment records as well as multiple VA examinations that have taken place since the last SOC issued in March 2017 (pertaining to the diabetes mellitus claim) and the last SSOC issued in April 2016 (pertaining to the diabetes mellitus and neuropathy claims).  The additional evidence submitted since the last SOC and SSOC contains pertinent findings related to the Veteran's claims. 

On remand, the agency of original jurisdiction should issue a new SSOC that considers the evidence received since the March 2017 SOC and April 2016 SSOC.


Accordingly, the case is REMANDED for the following action:

Issue an SSOC pertaining to the Veteran's claims. The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




